Exhibit 99.1 San Pedro Garza Garcia, Mexico, April 28, 2009 - Axtel, S.A.B. de C.V. (“AXTEL” or “the Company”), a leading Mexican fixed-line integrated telecommunications company, announced today its unaudited first quarter results ended March 31, 2009(1). Q1 Q1 1Q09/1Q08 Q4 LTM Million Pesos 2009 2008 D% 2008 Mar-09 Mar-08(1) Revenues(2) 2,795 2,847 -2 % 2,933 11,520 12,032 Costs(3) 829 982 -16 % 875 3,551 4,362 Operating Expenses(4) 1,007 912 10 % 820 3,752 3,567 Adjusted EBITDA(5) 960 954 1 % 1,103 4,082 4,103 Adj. EBITDA Margin 34.3 % 33.5 % +85 bps 37.6 % 35.4 % 34.1 % Net Income (349 ) 88 n.a. (869 ) (1,137 ) 594 Earnings per CPO(6) (0.28 ) 0.07 n.a. (0.69 ) (0.91 ) 0.47 Capital Expenditures 660 813 -19 % 1,024 3,847 2,829 Net Debt / Adj EBITDA(7) 2.3 x 1.7 x 1.9 x 2.1 x 1.6 x Highlights: v During the first quarter, the Company launched a commercial campaign gearing AXTEL’s product mix towards high-volume segments to maximize capacity utilization available from recent network investments. v The 12 thousand net additions of broadband Internet subscribers obtained in the first quarter of 2009 reflects the functionality of the Company’s WiMAX(8) network and the initial results of aforementioned marketing campaign. Revenues from operations Revenues from operations totaled Ps. 2,795 million in the first quarter of year 2009 from Ps. 2,847 million for the same period in 2008, a decrease of Ps. 52 million, or 2%. Revenues from operations totaled Ps. 11,520 million in the twelve-month period ended March 31, 2009, compared to Ps. 12,032 million in the same period in 2008, a decrease of Ps. 512million, or 4%. Sources of Revenues(2) Local services. Local service revenues contributed with 42% of total revenues during the first quarter, compared with 45% in the first quarter of 2008, totaling Ps. 1,175 million for the three-month period ending on March 31, 2009, representing a decrease of 9% compared to the same quarter in 2008. During the quarter, measured service and cellular revenues decreased 25% and 16%, respectively.
